Citation Nr: 0701537	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1976 and from April 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In September 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran waived the RO's initial consideration of 
additional evidence submitted after the case had been 
certified to the Board but prior to the hearing.  

In a VA Form 21-4138, Statement in Support of Claim, the 
veteran stated that he believes that his mental disorders 
which are alcohol abuse and dysthymia were service connected.  
The Board notes that the RO has adjudicated the veteran's 
claim for PTSD based upon a personal assault while in 
service.  As the veteran appears to be filing a claim for 
service connection for alcohol abuse and dysthymia, these 
matters are referred to the RO for appropriate action.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in March 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

The veteran was also informed in August 2006 and September 
2006 of how VA assigns disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in July 2003. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran seeks service connection for PTSD.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303. 

Regulation 38 C.F.R. § 3.304(f) sets forth the three elements 
required to establish service connection for PTSD.  For 
service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between diagnosed PTSD and the 
claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.

With respect to element (1), the VA and private medical 
records are absent any diagnosis of PTSD.  

Private treatment records from Our Lady of Peace Hospital 
dated in 1978, note a final diagnosis of alcohol addiction.  
A January 1989 outpatient discharge summary from Life Spring 
Mental Health Services includes diagnoses of episodic alcohol 
abuse, dysthymia, and rule out dependent personality 
disorder.  

VA treatment records dated from January 2000 to August 2005 
include diagnoses of alcohol abuse, substance induced mood 
disorder, depressive disorder, dysthymia, rule out 
personality disorder, psychoses NOS, rule out bipolar 
disorder, and rule out organic affective disorder.

A July 2003 VA PTSD examination report notes that the veteran 
appeared to have no impairment of thought process of 
communication, no hallucinations at that time, no active 
suicidal or homicidal thoughts, no memory loss, obsessive or 
ritualistic behavior, no panic attacks, .  He was oriented to 
person, place and time, his rate and flow of speech was 
adequate, 

The examiner noted that the veteran claimed to be depressed, 
but there was no disturbance of appetite or guilt and 
although his mood was somewhat solemn, he expressed full 
range of affect.  He reported a history of impaired impulse 
control; but there was no evidence of that during the course 
of the interview.  He also reported sleep disturbance; 
however, the examiner noted that it was likely related to 
alcoholism.  The examiner noted that the veteran did not 
complain of flashbacks during either the daytime or in 
dreams, there was no indication of hyperalertness or arousal, 
and he described no traumatic episodes.  The veteran was 
diagnosed with alcohol abuse and dependence with perceptual 
disturbances during periods of alcohol withdrawal.  The 
examiner summarized that the veteran was a chronic alcoholic 
whose drinking behavior began before enlistment in the Armed 
Forces but expanded markedly during his first six months in 
the Air Force.  Since then his alcoholism has remained a 
major problem in the veteran's life resulting in difficulty 
with his subsequent stint in the Army, frequent AWOLs, 
difficulty with maintaining jobs, and difficulty with marital 
relationships.  The examiner noted that although the 
diagnoses of dysthymia should be entertained, the veteran 
could not be adequately evaluated in the presence of such 
severe disability secondary to alcoholism.  

A July 2005 VA medical record indicates that the screening 
for PTSD was negative.

Thus, the medical evidence fails to show that the veteran 
currently suffers from PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of a current medical diagnosis of 
PTSD, the criteria for establishing service connection for 
PTSD have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 
ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a back disability, a review of the record 
discloses a need for further evidentiary development in this 
case.  

The veteran's service medical records indicate numerous 
complaints of back pain.  The November 8, 1976 Report of 
Medical Examination notes that the spine showed good 
alignment, no spasm, no tenderness, and full motion.  The 
examiner noted self-treated recurrent back pain.   In April 
1975, the veteran complained of low back pain, that he had 
had the same symptoms in the past but no treatment.  The 
impression was lumbosacral strain. In February, the veteran 
fell off a truck on his back and was experiencing low back 
pain.  The assessment was probable back strain with cold 
syndrome.  In April 1980, the veteran complained of off and 
on back pain.  After x-rays which showed no fracture and 
normal joint spaces, the assessment was back strain.  In June 
1980, the veteran complained of back pain from moving a 
refrigerator.  The assessment was muscle strain.  In July 
1980, the veteran complained of lower back pain after falling 
off a truck in February.  The assessment was functional low 
back pain.  In April 1982, the veteran complained of back 
pain after being stabbed in the lower middle area of his back 
with a knife.  The assessment was mechanical low back pain.  
An October 1982 health record notes that the veteran 
complained of back pain in the lower portion of back.  The 
assessment was mechanical low back pain.

The veteran underwent a VA spine examination in July 2003.  
The examiner noted that he reviewed the claims file.  The 
veteran was diagnosed with chronic lower back pain per 
Veterans Administration chart.  The examiner noted that the 
veteran described hurting his back in Germany but also having 
a motor vehicle accident in 2002 which hurt his back.  No 
opinion was rendered as to the etiology of the veteran's 
current back disability.

An April 2002 x-ray report notes a history of a motor vehicle 
accident in February 2002.  The impression was lumbar 
degenerative changes including discogenic and facet 
degenerative change and broad based left posterolateral disc 
protrusion impinging on the left lateral recess. 

Private medical records note that the veteran complained of 
low back pain and that he was in a motor vehicle accident in 
January 2003.

A July 2005 VA medical record noted chronic lumbago and lower 
back pain on the problem list.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran's 
back disability is related to his active duty service.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
appropriate VA orthopedic examination to 
determine the etiology of his present 
back disability.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
back disability is related to the 
symptoms documented during the veteran's 
active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


